DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 24 March 2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0035405 application as required by 37 CFR 1.55.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application KR10-2019-0037213.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: 
“… at least one of T1(s) in number of a1, at least one of T2(s) in number of a2, or any combination thereof comprises at least one fluoro group (-F),
two or more of T1(s) in number of a1 are optionally linked to one another to form a C5-C30 carbocyclic group unsubstituted or substituted with at least one R1a, or a C1-C30 heterocyclic group unsubstituted or substituted with at least one R1a, 
two or more of T2(s) in number of a2 are optionally linked to one another to form a C5-C30 carbocyclic group unsubstituted or substituted with at least one R1a, or a C1-C30 heterocyclic group unsubstituted or substituted with at least one R1a …” 
This should instead read: 
“… at least one of T1(s) in the number of a1, at least one of T2(s) in the number of a2, or any combination thereof comprises at least one fluoro group (-F).
two or more of T1(s) in the number of a1 are optionally linked to one another to form a C5-C30 carbocyclic group unsubstituted or substituted with at least one R1a, or a C1-C30 heterocyclic group unsubstituted or substituted with at least one R1a, 
two or more of T2(s) in the number of a2 are optionally linked to one another to form a C5-C30 carbocyclic group unsubstituted or substituted with at least one R1a, or a C1-C30 heterocyclic group unsubstituted or substituted with at least one R1a …” (underline added for emphasis).
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim 5 recites: 
“… at least one of T1(s) in number of a1 comprises at least one -F.” 
This should instead read: 
“… at least one of T1(s) in the number of a1 comprises at least one -F.” (underline added for emphasis).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kamatani et al. (US 2010/0219407 A1) (hereafter “Kamatani”).
Regarding claims 1-4, 6-8, and 12-13: Kamatani discloses the compounds shown below {(paragraphs [0008] and [0019]-[0024]: The compounds of the disclosure of Kamatani have the structure of formula (1) where a ligand L has the structure of general formula (2).), (paragraph [0112]: The compounds of the disclosure of Kamatani are exemplified by the compounds on pp. 16-32.), (p. 25, Compounds B24 and B25)}.

    PNG
    media_image1.png
    762
    1044
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    757
    1044
    media_image2.png
    Greyscale


Claim(s) 1-4, 6-8, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Su et al. (“Highly Efficient Red ElectrophosphorescentDevices Based on Iridium Isoquinoline Complexes: Remarkable External Quantum Efficiency Over a Wide Range of Current” Advanced Materials, vol. 15 (2003) pp. 884-888.) (hereafter “Su”).
Regarding claims 1-4, 6-8, 12-13, and 16-19: Su discloses an organic light-emitting device comprising a first electrode that is an anode, a second electrode that is a cathode, and an organic layer disposed between the first electrode and the second electrode {p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}.
The organic layer comprises an emission layer comprising a host material, and the organometallic compound shown below {({p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}), (Scheme 1: Ir(piq-F)2(acac)}. 

    PNG
    media_image3.png
    872
    902
    media_image3.png
    Greyscale

The amount of host in the emission layer is larger than the amount of the organometallic compound in the emission layer {p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}.
The organic layer further comprises a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode {p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}.
The hole transport region comprises a hole transport layer {p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}.
The electron transport region comprises a hole blocking layer and an electron transport layer {p. 886, 1st col., 2nd paragraph through p. 886, 2nd col., 2nd paragraph; Fig. 2}.

Regarding claim 20: Su discloses all of the features with respect to claim 16, as outlined above. 
An organic light-emitting device and an electronic apparatus.

Claim(s) 1-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2009/0295281 A1) (hereafter “Kim”).
Regarding claims 1-7 and 12-13: Kim discloses the compound shown below {(paragraphs [0010]-[0011]: The compounds of the disclosure of Kim have the structure of Chemical Formula (1) where a ligand L has the structure of general formula (2).), (paragraph [0142]: Compounds 1 to 1009 of the disclosure of Kim are described in Table 1.)}.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al. (EP 2182002) (hereafter “Cho”).
Regarding claims 1-13: Cho discloses the compound shown below {(paragraph [0011]: The compounds of the disclosure of Kim have the structure of Chemical Formula (1).), (paragraph [0086]: Compounds 1 to 20 of the disclosure of Kim are described in Table 1.)}.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim(s) 1-4, 6-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schaefer et al. (WO 2010/031738 A1) (hereafter “Schaefer”).
Regarding claims 1-4, 6-7, and 12-14: Schaefer discloses the compound shown below {Claim 9, Compound B-2}.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (“Highly Efficient Red ElectrophosphorescentDevices Based on Iridium Isoquinoline Complexes: Remarkable External Quantum Efficiency Over a Wide Range of Current” Advanced Materials, vol. 15 (2003) pp. 884-888.) (hereafter “Su”) in view of Zhang et al. (US 2020/0099000 A1) (hereafter “Zhang”).
Regarding claims 14 and 15: Su discloses all of the features with respect to claim 1, as outlined above.
Su does not teach that at least one of A1 to A6 are an alkyl group having 2-60 carbon atoms.
that the acetylacetonate ligand comprises cycloalkyl groups at the instant A1 to A3 and A4 to A6.
Zhang teaches iridium complexes for use as light emitting materials in organic light emitting devices {abstract and paragraphs [0010]-[0011], [0059]-[0060], and [0093].}. 
Zhang teaches that the iridium complexes of the disclosure of Zhang comprise acetylacetonate ligands (La of Zhang) having the structure of Formula 1, shown below {paragraphs [0011], [0017], and [0059]}.

    PNG
    media_image7.png
    480
    342
    media_image7.png
    Greyscale

Where among the two groups R1 to R3 and R4 to R6, at least one group comprises three substituents comprising at least one carbon atom, and additionally, at least one substituent of this group is a substituent comprising at least two carbon atoms {paragraphs [0014]-[0016], [0020]-[0022], and [0062]-[0065]}.
Zhang teaches that such a ligand provides a metal complex with altered sublimation properties and improved quantum efficiency and can be used to produce organic light emitting devices with improved performance {abstract; paragraphs [0010], [0024], and [0146]}. 
Kamatani exemplifies multiple ligands, including La7, La8, La13, La14, La22, La23, La28, La29, La37, La38, La42, La43, La52,La53, La58, La59, La62, La63, La64, La65, La66, La67, La68, La69, La70, and La71 among the exemplified ligands La1 to La280 in which alkyl groups corresponding to the instant A1 to A3 and A4 to A6 are fused together to formed a ring that is a C5 to C30 carbocyclic group {paragraph [0083]: The ligands La are exemplified by ligands La1 to La280 on pp. 7-37.}. The ligand shown below is representative {p. 14, La71}.

    PNG
    media_image8.png
    510
    628
    media_image8.png
    Greyscale

At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified Su’s compound shown above, by replacing the acetylacetonate ligand with one of the acetylacetonate ligands of Zhang described above, based on the teachings of Zhang. The motivation for doing so would have been to provide a metal complex with altered sublimation properties and improved quantum efficiency that can be used to produce organic light emitting devices with improved performance, as taught by Zhang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/319,489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-14: Claim 15 of copending Application No. 17/319,489 discloses the compound shown below.

    PNG
    media_image9.png
    385
    442
    media_image9.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786